DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (US 9,943,183).
Carter teaches a clothing hanger apparatus comprising: a hanger frame member 250 extending from a first end to a second end, wherein the hanger frame member includes a hanger portion 310 and a securing portion 220, wherein the hanger portion includes a hook member 300 configured to engage a hanger rod; and a hanger body defining at least one aperture (at 320) configured to operably engage the hanger frame member, wherein the hanger body includes a first portion and a second portion, wherein the first portion is disposed entirely on one side of a hook centerline defined by the hook member of the hanger frame member.  
As to claim 2, the hanger body further includes an apparel engaging portion 220, the apparel engaging portion being disposed between the first portion and the second portion of the hanger body.  
As to claim 3, the apparel engaging portion includes a flanged (see figure 1) surface disposed between the first portion and the second portion of the hanger body.  

As to claim 5, the second portion defines the aperture (at 320) operably engaged with the hanger frame member.  
As to claim 6, wherein at least a portion of the hanger body includes a material configured to operably engage a clothing garment in a frictional engagement (the material would provide some friction).  
As to claim 7, the hanger body includes a bottom surface, wherein the bottom surface defines a securing channel 279 configured to operably engage the securing portion of the hanger frame member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732